Citation Nr: 1719446	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-22 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for residuals of fracture of the right lateral malleolus. 

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973 and September 1974 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a noncompensable evaluation for the Veteran's service-connected right ankle disability.

In an April 2010 rating decision, the RO increased the Veteran's service-connected right ankle evaluation to 10 percent disabling effective September 4, 2008.  When, as here, a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2014, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) no longer employed by the Board.  By February 2017 letter, VA informed the Veteran of his right to request another optional Board hearing.  Though over 90 days have passed since receipt of the letter, the Veteran has not requested another hearing on these issues.  As such, the Board assumes the Veteran does not want another hearing and adjudicates his increased rating claim in this decision.    

In September 2014, the Board remanded the matter for additional development and it now returns for final appellate review.

The Board also recognizes the Veteran applied for entitlement to service connection for posttraumatic stress disorder (PTSD) in July 2012.  The RO denied service connection via an August 2013 rating decision while the Veteran filed a timely notice of disagreement (NOD) in October 2013.  Less than three years later, the RO issued a statement of the case (SOC).  The Veteran then filed a timely VA Form 9 asking for a Travel Board hearing on this issue.  In May 2016, the case was certified to the Board.  In successive letters, the RO has informed the Veteran that they have placed him on a list of persons waiting to appear at the RO's office for an in-person hearing before the Board for a Travel Board hearing.  See August 2016, November 2016, February 2017 and May 2017 RO letters.  As such, the Board will not further address this issue in this decision.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the entire appellate period, the Veteran's right ankle disability was manifested by marked limited motion, pain, difficulty standing and walking for long periods of time, instability, and was not manifested by ankylosis.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent, but no higher, for residuals of fracture of right lateral malleolus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5271-5010 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

In a claim for an increased evaluation, the VCAA requires generic notice, that is, namely, information sent to the Veteran indicating that he or she must submit evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify was satisfied by way of letters sent to the Veteran in September 2008 and May 2015.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA, identified private treatment records and Social Security Administration (SSA) records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

The Board notes that in accordance with the September 2014 Board remand, the Veteran was afforded a VA examination in April 2016.  See April 2016 VA examination.  With regard to this examination, recently, the Court of Appeals for Veterans Claims (Court) interpreted the last sentence of 38 C.F.R. § 4.59 to create a requirement that certain ROM testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  In that case, the Court held that the final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Id.  Further, the Court found that, to be adequate, a VA examination of the joints must, whenever possible, include the results of the ROM testing described in the final sentence of § 4.59.  Id.  The Board recognizes that the April 2016 VA examination does not reflect the aforementioned information necessary to comply with the requirements under Correia.  However, as explained below, the Veteran will now be afforded the maximum schedular evaluation for limited right ankle motion during the entire period on appeal.  As such, the Board finds that strict compliance with the Correia mandate in this particular case is unwarranted as additional evidence demonstrating further loss of motion would not further the Veteran's cause and result in an unnecessary delay.  In this instance, the Board finds that further development pursuant to Correia would be unproductive and the Veteran would not be prejudiced in his increased rating right ankle claim; thus VA has fulfilled its duty to assist.  38 C.F.R. § 3.159(c)(2).

As noted in the Introduction, the Board previously remanded the claims in September 2014.  In pertinent part, the Board instructed the RO to: (1) attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any outstanding records from the Lecanto Community Based Outpatient Clinic (CBOC) and Gainesville VA Medical Center (VAMC); (2) schedule the Veteran for an appropriate examination, to include a complete physical examination, in order to determine the current severity of his service-connected right ankle disability and opine as to whether the examiner notices any abnormalities, to include ankylosis, resulting from the service-connected ankle disability; and (3) readjudicate the claims.

The RO obtained the Veteran's VA medical treatment records in May 2016.  The records obtained span from October 2007 to May 2016 and include treatment provided at both the Lecanto CBOC and Gainesville VAMC.  Further, in April 2016, the RO afforded the Veteran a VA examination for his right ankle disability.  In the examination report, the examiner specifically addressed the questions posed by the Board regarding the right ankle's current severity, range of motion (ROM) testing, and abnormalities.  The RO readjudicated the claims in a May 2016 Supplemental Statement of the Case (SSOC).

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2016).

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Importantly, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14. 

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  Further, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment).

After the Veteran applied for a compensable rating for his right ankle disability in September 2008, the RO increased the rating to 10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5271-5010 effective September 4, 2008.  See April 2010 rating decision.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after a hyphen.  
38 C.F.R. § 4.27.  Thus, in this case, Diagnostic Code 5010, which pertains to traumatic arthritis, acknowledges the disability resulting from the Veteran's in-service ankle injury, and Diagnostic Code 5271, which pertains to limited ankle motion, contemplates the current manifestations of the Veteran's disability.  In other words, his residuals of a right lateral malleolus fracture are rated on the basis of limited motion.  Here, the Board finds that a 20 percent rating for the right ankle disability is warranted.   

Under Diagnostic Code 5271, a 10 percent rating contemplates moderate limitation of motion.  In order to warrant a higher, 20 percent rating, marked limitation of motion is required.  Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
See 38 C.F.R. § 4.6.

Diagnostic Code 5270 pertains to ankylosis of the ankle.  Under this diagnostic code, a 20 percent rating is warranted for ankylosis in plantar flexion less than 30 degrees.  A 30 percent evaluation is warranted for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Diagnostic Code 5273 provides the rating criteria for malunion of the os calcis or astragalus.  A 10 percent disability rating is warranted for a moderate deformity, and a 20 percent disability rating is warranted for a marked deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5273.  

Diagnostic Code 5274 provides that a 20 percent disability rating is warranted for astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Code 5274.
On two occasions, VA afforded the Veteran an examination to assess the severity of his right ankle disability.  See January 2009 and April 2016 VA examinations.  The January 2009 examiner noted that the Veteran's right ankle was "progressively worse" since onset and that the Veteran took pain medication (Lortab) to treat his symptoms.  See January 2009 examination.  Further, the Veteran experienced instability, pain, stiffness, weakness, daily episodes of dislocation or subluxation, and antalgic gait; importantly, the examiner did not find ankylosis of the right ankle.  Id.

Shortly after, in the course of the Veteran's aid and attendance claim, VA afforded him an examination to determine whether he was entitled to such an allowance.  See September 2010 examination.  There, the examiner noticed that the right ankle was "slightly deformed," and that dorsiflexion and plantar flexion were both "limited and painful."  Specifically, upon examination, the Veteran's dorsiflexion was limited to 10 degrees and plantar flexion was limited to 20 degrees.  Id.  Further, the examiner noted painful and limited inversion and eversion; importantly, the examination report did not contain any evidence of right ankle ankylosis.  The Veteran took Oxycodone, Hydrocodone, and prescription Ibuprofen to treat his pain.  Id.  At the end of the report, the examiner recommended the Veteran for aid and attendance based in part on the Veteran's "deficiency in the activity of living."  

As mentioned above, VA also afforded the Veteran an examination in April 2016.  At the examination, the Veteran provided a detailed history of his right ankle.  Specifically, he reported functional loss or impairment because he could not stand or walk much.  After conducting range of motion testing, the examiner noted abnormal dorsiflexion, as the Veteran moved his right foot from 0 to 15 degrees and reported pain at the end of the movement.  In contrast, the Veteran's ROM testing for plantar flexion was normal with no evidence of pain with weight bearing.  See April 2016 examination.  Further, the Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or ROM after said reps.  However, the examiner noted that the Veteran occasionally used a brace and suspected ankle instability or dislocation.  Importantly, the examiner did not see reduction in muscle strength of the right ankle and did not note ankylosis.  Id.    
The Veteran was also afforded a Board hearing in September 2014.  At the hearing, he testified that he spent all day in bed due to his pain medications and used a brace, cane, and walker for ambulation purposes.  See August 2014 Travel Board hearing.  He consistently complained of pain, instability, and loss of balance.  Specifically, he stated that he fell numerous times in the shower and required constant physical support from his wife.  Id.  The Veteran's wife also testified at the hearing and corroborated his statements.  Specifically, she had been married to the Veteran for 20 years and noticed that his balance worsened; she helped the Veteran down the hallway and shower.  Id.  His wife further testified about not being able to go with him to the grocery store, dinner, or to church.  The Veteran reiterated that he was confined to a bed 20 hours a day and had difficulty walking without an assistance device.  

Based on the evidence of record, the Board finds that the evidence warrants finding a 20 percent rating, but no higher, as to the Veteran's right ankle disability.  At different times during the appeal the Veteran, his wife, and examiners have stated his right ankle disability is manifested by pain, difficulty standing and walking for long periods of time, and instability resulting in falls.  He has also had marked limitation of motion.  The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  There is no evidence that these statements are not credible.  As such, these statements are entitled to probative value as to the severity of his right ankle disability during the appeal.

As noted above, a 20 percent rating is the maximum rating assignable under Diagnostic Code 5271.  The Board has also considered whether higher evaluations are available under other provisions of the code.  However, the Veteran's right ankle disability has not shown to involve any other factor that would warrant evaluation of the disability under other provisions of the rating schedule.  Specifically, the Veteran is not shown to have ankylosis of the ankle to warrant an evaluation under Diagnostic Code 5270.  See 38 C.F.R. § 4.71a.  VA examinations, treatment records, and private treatment records are absent for evidence of ankylosis.  In addition, there is also no evidence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy to warrant ratings under Diagnostic Codes 5272-5274.  Id.  

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the Veteran's testimony, combined with evidence found while examined by VA throughout the appellate period show severe limitations of motion due to the Veteran's service-connected right ankle disability.  Nevertheless, the Veteran's disability does not warrant a higher rating because he does not have ankylosis.  Further, as in this case, if a musculoskeletal disability is currently evaluated at the highest schedular evaluation based upon limitation of motion, then a higher rating under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not warranted.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  As such, the Veteran would not be entitled to a higher rating than 20 percent.      

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds the evidence of record more closely approximates the criteria for a 20 percent rating, but no higher.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, given the totality of the evidence, the Board finds that the criteria for a 20 percent disability rating, but no higher, for residuals of fracture of the right lateral malleolus have been met.  38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5271-5010.



ORDER

An increased rating in excess of 20 percent, but no higher, for residuals of fracture of the right lateral malleolus is granted, subject to the regulations governing monetary benefits.  


REMAND

As noted above in the introduction, the Veteran has a pending claim for service connection for PTSD.  The Veteran's claim for a TDIU is inextricably intertwined with his service connection claim.  The Board will defer adjudication of the TDIU claim until the development deemed necessary for the service connection claim has been completed.  

Accordingly, the case is REMANDED for the following action:

1.  Complete any additional development that is deemed warranted for the issue of entitlement to a TDIU, to include, if necessary, the appropriate VA examination regarding TDIU. 

Note that the matter of entitlement to TDIU is intertwined with the appeal regarding service connection for PTSD.  

2.  Afterwards, readjudicate the matter of entitlement to a TDIU on appeal, and furnish the Veteran and his representative a supplemental statement of the case (SSOC) if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


